Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 26, 2017

The Court of Appeals hereby passes the following order:

A16A1733. IN THE INTEREST OF N. H. et al., CHILDREN.

       We granted the appellants’ application for discretionary review in this
termination case based on the limited information available to us in the application
so that we could review their contentions with the benefit of a complete appellate
record.
       A careful and complete review of the entire record, the transcripts, and the
briefs of the parties leaves no doubt that, under the deferential standard of review we
must apply, there is no basis for reversal on any ground alleged. Therefore, upon
careful consideration of the entire record, applicable case law and statutory
provisions, we hereby DISMISS this appeal as having been improvidently granted.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/26/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.